DETAILED ACTION
This office action follows a reply filed on July 21, 2021.  Claims 8 and 12-18 have been amended.  Claims 8-20 are currently pending and under examination.
The anticipatory rejection over JP ‘921 is withdrawn, as applicants have amended to specify that there are thermally conductive particles present in addition to the thermally conductive filled fibers to be dispersed throughout the resin matrix.
However, the rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 8-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-162921 in view of JP 08-283456 or JP 2015-086270, OR in the alternative, JP ‘456 in view of JP ‘921.  For convenience, the machine translated English language equivalents of JP ‘921 and JP ‘270 provided by applicants in the IDS filed January 29, 2020 will be cited below.  The machine translated English language equivalents of JP ‘456 is attached and will be cited below.
JP ‘921 teaches a resin film having superior thermal conductivity comprising resin (A), preferably a thermosetting resin, such as epoxy resin; and resin fibers (B) which comprises 20-90 wt% of a filler (E), specifically listed to include metal oxides or nitrides with a particle size of 25-1500 nm ([0051]-[0060]), surface treated with a polyester resin (D), in a resin (C), which is taught 
JP ‘921 teaches that the composition can further include other components, such as a filler; however, does not specifically teach or suggest the inclusion thermally conductive particles dispersed throughout the resin (A), where the thermally conductive particles are independent of the resin fiber (B).
JP ‘456 teaches a film prepared from a resin composition comprising high thermally conductive inorganic fibers and high thermally conductive inorganic powder, where the inorganic fibers and powders are taught to include metal oxides, metal nitrides and carbon fiber.  JP ‘456 teaches that by using the high thermally conductive inorganic fiber and the particulate thermal conductive filler in combination, it is possible to achieve higher thermal conductivity even with the same filling amount as compared with the case of using high thermally conductive fiber alone, where the fiber and particulate fillers are within an amount that does not impair the moldability (p. 3).
JP ‘270 teaches a resin composite comprising a fibrous alumina filler and a nonfibrous alumina filler, teaching that the nonfibrous alumina is easy to disperse evenly and exists between the fibrous alumina fillers so as to bridge the fibrous alumina fillers, ensuring percolation and further improving the thermal conductivity ([0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added nonfibrous alumina to the 

Alternatively, JP ‘921 teaches that metal oxide fibers are brittle and tend to break due to bending, which impairs the thermal conductivity of the film; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the resin fiber (B) of JP ‘921 as the thermally conductive fiber of JP ‘456, as JP ‘921 teaches that these inorganic metal oxide fibers are brittle and break upon bending of films, resulting in a decrease in thermal conductivity.

JP ‘921 teaches the average particle size of the filler (E) as 25-1500 nm and the average fiber diameter of the resin fiber (B) as 300-50,000 nm, the ranges of which overlap with the claimed ranges of 10-1000 nm and 50-10,000 nm, respectively, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

prima facie obvious over instant claims 8-10, 12-16 and 19.

As to claim 17, JP ‘921 teaches preparing the resin fiber (B) by way of an electrospinning method, where a resin solution is prepared by dissolving the resin in a solvent, exemplifying preparing the resin fiber (B) by dissolving polyacrylonitrile (C) in N-dimethylformamide, and adding boron nitride (E) and a polar polyester (D), to prepare a resin solution, and then spun by way of an electrospinning process.
As to claim 18, JP ‘921 teaches preparing a resin sheet by impregnating the resin fiber (B) with the resin (A), followed by curing to prepare a film (p. 36, [0078]).  JP ‘921 exemplifies placing the resin fiber (B) onto a PET film, adding epoxy monomer “from above” to impregnate the resin fiber (B).  Dropping thereon a curing agent, and heating by way of a hotplate to prepare a resin sheet, followed by heating under pressure to form a cured film (pp. 37-38, [0089]-[0090]).  Choosing to mix the fiber with the epoxy monomer and curing agent prior to laying on the PET film is prima facie obvious.  Note this method is exemplified in JP ‘010, used in the rejection below.
Please consider the following:
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
JP ‘921 in view of JP ‘456 or JP ‘270 is prima facie obvious instant claims 17 and 18.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-162921 in view of JP 08-283456, as applied above to claims 8-10 and 12-19, and further in view of JP 2008-075010 and JP 2009-197185.  For convenience, the machine translated English language equivalent of JP ‘010 and JP ‘185 will be cited below.
JP ‘921 in view of JP ‘456, or alternatively, JP ‘456 in view of JP ‘921 is prima facie obvious over instant claims 8-10 and 12-19, as described above and applied herein as such, as JP ‘921 teaches a resin film having superior thermal conductivity comprising resin (A), preferably a thermosetting resin, such as epoxy resin; and resin fibers (B) which comprises 20-90 wt% of a filler (E), specifically listed to include metal oxides or nitrides with a particle size of 25-1500 nm ([0051]-[0060]), surface treated with a polyester resin (D), in a resin (C), which is taught to include polyamideimide resin, polyacrylonitrile resin and acrylic water-
JP ‘010 teaches a transparent resin composite comprising a resin matrix (A), such as epoxy resin (p. 6, [0018]), and a fibrous material composed of resin (B), such as polyolefins, acrylic resins, and water-soluble resins (p. 6, [0019]-[0020]) and 5-75 wt% inorganic particles (p. 9, [0037]), specifically listed to include metal oxides, like silica and alumina; metal nitrides, like boron nitride; and carbon fibers (p. 7, [0022]) having a particle size of up to 1500 nm (p. 7, [0023]), the fibrous material having a diameter of 5000 nm or less and a length of 5 micron (5000 nm) or more (p. 9, [0036]), where the transparency is at least 85% (See Tables).
JP ‘185 teaches a transparent resin composition having a transparency of greater than 80% (p. 4), comprising thermally conductive particles or fibers dispersed in the resin, teaching transparent or white fine particles to include silica, aluminum nitride, aluminum oxide, silicon nitride, etc. (p. 4), and teaching that by controlling the particle size distribution, limiting the particle size diameter and choosing a particle or fiber with a specific refractive index, the thermal conductivity and light transmission can be effectively increased (p. 3).
Therefore, based on the teachings of JP ‘185, one of ordinary skill in the art would be able to prepare a transparent film comprising the thermally conductive filled fiber of JP ‘921, as JP ‘010 teaches that these can be used to prepare transparent films, and JP ‘456 teaches that the combination of thermally conductive fibers and particulates can lead to an increase in thermal conductivity, 
JP ‘921 in view of JP ‘456 and further in view of JP ‘010 and JP ‘185 is prima facie obvious over instant claims 11 and 20..

Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive.
Applicants argue that the fiber lengths of JP ‘921 are not compatible with the fiber lengths taught by JP ‘456 and JP ‘270.
JP ‘921 teaches the resin fibers containing thermally conductive filler as having a diameter of 0.3-50 micron (300-50,000 nm) and a length of 20-100,000 mm.
	JP ‘456 teaches fibers as preferably having a diameter of 0.1-5 micron and an aspect ratio of at least 10, suggesting a fiber length of at least 1-50 micron.  JP ‘456 does not limit the upper end of the range of the aspect ratio, suggesting that any length can be used so long as the diameter is less than or equal to 5 micron and aspect ratio is at least 10.
	Therefore, the fiber properties are overlapping between the two references.
	Even so, JP ‘456 and JP ‘270 were cited to teach that a combination of thermally conductive fibers and thermally conductive fillers, dispersed in a resin matrix, provide a higher thermal conductivity than 

Applicants argue that while JP ‘921 suggests the inclusion of additional fillers, none of the listed examples are thermally conductive.
JP ‘921 specifically discloses the following “Examples of the filler include, but are not limited to,…” Therefore, JP ‘921 suggests the inclusion of any type of additional filler, and does not limit them to the non-conductive fillers listed.

Applicants argue that the inclusion of thermally conductive inorganic particles in a resin matrix impairs transparency.
JP ‘010 and JP ‘185 teach highly transparent (>80%) resin compositions comprising thermally conductive particles and/or fibers dispersed in the resin, and teaching that by controlling the particle size distribution, limiting the particle size diameter and choosing a particle or fiber with a specific refractive index, the thermal conductivity and light transmission can be effectively increased (p. 3).
	Therefore, one of ordinary skill in the art would be able to manipulate the particle size distribution, particle size diameter and refractive index of the resinous fiber to increase the light transmission of the final composition to greater than 80%.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768